EXHIBIT 10.23

 

FIFTH AMENDMENT

TO THE

EARLE M. JORGENSEN

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective as of April 1, 2001)

 

THIS FIFTH AMENDMENT, by EARLE M. JORGENSEN HOLDING COMPANY, INC. (the
“Company”), to the Earle M. Jorgensen Employee Stock Ownership Plan (As Amended
and Restated Effective as of April 1, 2001) (the “Plan”) is effective as of
April 1, 2004 or such other date as indicated herein.

 

The Plan is hereby amended as follows:

 

I.

 

Sections 12(a) to 12(e) of the Plan is amended to read as follows:

 

“(a) Except as otherwise provided in Sections 12(c) and 13, a Participant’s
Capital Accumulation will be distributed following his termination of Service,
but only at the time and in the manner described in this Section 12. If the
value of a Participant’s Capital Accumulation exceeds $5,000 ($3,500 for Plan
Years beginning before August 6, 1997), no portion of his Capital Accumulation
may be distributed to him before he attains age 65 without his written consent;
see subsection (d) if consent is not provided.

 

If the value of a Participant’s Capital Accumulation is $5,000 or less, his
Capital Accumulation shall be automatically be distributed to him at the time
set forth in subsection (b) without his written consent. Notwithstanding Section
14(a), such distribution shall be made in cash unless the Participant
affirmatively elects (on forms provided by the Committee) a distribution in the
form specified in Section 14(a). The amount of the cash payment for any Company
Stock allocated to his Account shall be Fair Market Value of such Company Stock
as of the Allocation Date immediately preceding the distribution.

 

For purposes of determining whether the Capital Accumulation is more or less
than $5,000, the Participant’s Rollover Account shall be ignored

 

Subject to the procedures established by the Committee under Section 17(c)(5), a
Participant’s Capital Accumulation may be distributed in accordance with a
“qualified domestic relations order” (as defined in Section 414(p) of the Code)
without regard to whether the Participant’s Service has terminated or he has
attained his “earliest retirement age” (as defined in Section 414(p) of the
Code). Unless the “qualified domestic relations order” provides otherwise, such
distribution shall be made pro rata from each of the Participant’s Accounts.

 

(b) Subject to this Section 12, if a Participant’s Service terminates as a
result of his Retirement, his Disability, his death, a plant closure or job
elimination by the Employer, distribution of his Capital Accumulation shall
occur in a single lump sum within 120 days after the June 30th, September 30th
or December 31st coinciding with or next following his termination of Service.
Subject to this Section 12, if a Participant’s Service terminates for any other
reason, distribution of his Capital Accumulation shall occur in a single lump
sum as soon as practicable after the Allocation Date (and the determination of
Fair Market Value on that date) coinciding with or next following his
termination of Service pursuant to procedures established by the Committee.

 

(c) Unless the Participant elects to defer the distribution of his Capital
Accumulation, distribution of his Capital Accumulation shall occur not later
than 60 days after the Allocation Date coinciding with or next following his
65th birthday (or his termination of Service, if later). The distribution of the
Capital Accumulation of any Participant who attains age 70-1/2 in a calendar
year and either (1) has terminated Service or (2) is a “5% owner” (as defined in
Section 416(i)(1)(B)(i) of the Code) must occur not later than



--------------------------------------------------------------------------------

April 1st of the next calendar year and must be made in accordance with the
regulations under Section 401(a)(9) of the Code, including Section
1.401(a)(9)-2; provided, however, that distributions shall be offered to any
other Participant who attains age 70-1/2 before January 1, 2000. With respect to
distributions under the Plan made for calendar years beginning on and after
January 1, 2002, the Plan will apply the minimum distribution requirements of
Section 401(a)(9) of the Code in accordance with the regulations under Section
401(a)(9) that were proposed on January 17, 2001, notwithstanding any provision
in the Plan to the contrary. This amendment shall continue in effect until the
end of the last calendar year beginning before the effective date of final
regulations under Section 401(a)(9) or such date as may be specified in guidance
published by the IRS. A Participant who terminates Service after completing at
least five years of Credited Service shall be entitled (upon his request) to
have the distribution of his Capital Accumulation occur upon his attaining age
55. If the amount of a Participant’s Capital Accumulation cannot be determined
(by the Committee) by the date on which a distribution is to occur, or if the
Participant cannot be located, distribution of his Capital Accumulation shall
occur within 60 days after the date on which his Capital Accumulation can be
determined or after the date on which the Committee locates the Participant.

 

(d) If the Participant’s Capital Accumulation is over $5,000 and the Participant
does not consent in writing to an immediate distribution, his Capital
Accumulation shall be retained in the Trust after his Service ends, and his
Accounts will continue to be treated as described in Section 6. However, except
as otherwise provided in Section 3(b), such Accounts shall not be credited with
any additional Employer Contributions and Forfeitures. The Trustee may determine
(based upon a nondiscriminatory policy) that the Capital Accumulations of former
Employees will be diversified and invested in Trust Assets other than Company
Stock. The Participant’s Accounts will be distributed at the earlier of the date
set forth in subsection (c) above, the Participant’s death or the time the
Participant consents in writing to such distribution, provided such later
distributions shall be made during one of the quarterly distribution periods set
forth in the first sentence of subsection (b) above.

 

(e) In the case of any distribution of Capital Accumulation under this Plan, if
the Committee is unable to make such distribution within three years after
distribution is due a Participant (or Beneficiary) under Section 12(b) because
it cannot locate such Participant (or Beneficiary), the Committee shall direct
that such Capital Accumulation shall be forfeited and shall be reallocated as a
Forfeiture (as of the Allocation Date coinciding with or next following the
expiration of the aforesaid time limit) to the Accounts of those Participants
who are entitled under Section 3(b) to share in the allocation of Employer
Contributions and Forfeitures under Section 6(a) for the Plan Year ending on
that Allocation Date and the Trust Assets shall be relieved of the liability for
such distribution. If, after such forfeiture, the Participant (or Beneficiary)
later claims such Capital Accumulation, such Capital Accumulation shall be
reinstated from Forfeitures of Participants occurring during the Plan Year in
which such reinstatement occurs; provided, however, that if such Forfeitures are
not sufficient to provide such reinstatement, an additional Employer
Contribution shall be made for the Plan Year in which reinstatement occurs to
cover such reinstatement. Establishment of an Account through such reinstatement
shall not be deemed an “annual addition” under Section 415 of the Code or
Section 7 of the Plan.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to be executed
by its duly authorized officer as of the 16th day of August, 2004.

 

EARLE M. JORGENSEN HOLDING COMPANY, INC.

 

/s/    WILLIAM S. JOHNSON        

William S. Johnson

Vice President, Chief Financial Officer and

Secretary